It has been settled by this court that for articles furnished or services rendered by parent to child or child to parent, or those occupying such a relationship, the presumption arises that the services are gratuitous; but this presumption may be rebutted by proof of an express contract, or a contract implied in fact — that is, established by facts and circumstances which show that at the time the services were rendered both parties contemplated or intended a pecuniary compensation therefor. Lowery v. Pritchett, 204 Ala. 328, 85 So. 531. We think that the trial court properly held that the evidence failed to establish an express contract between the deceased and her daughter-in-law for compensation for what service she may have rendered the former, or afforded a reasonable inference that both parties contemplated or intended a pecuniary *Page 593 
compensation for same. True, one witness testified that the deceased said her daughter-in-law was good to her "and she wanted to pay her for all she did for her," but this witness also stated that her mind was bad at the time. Indeed, the appellant, in an effort to magnify the need and value of the services rendered by his wife to his mother, practically succeeded in showing that she was mentally incapable of making a binding contract.
The trial court did not err in disallowing the claim in question and the decree of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.